Citation Nr: 0507137	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  02-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from April 1955 to 
May 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In a March 2003 decision, the Board granted the 
veteran's claims for service connection for right ear hearing 
loss and tinnitus.  At that time, the Board also undertook 
additional development as to the veteran's claim for a 
compensable evaluation for left ear hearing loss, and noted 
that this issue would be the subject of a later decision.  
Thereafter, in an April 2003 decision, the RO effectuated the 
Board's decision, awarded a 10 percent disability evaluation 
for tinnitus, and confirmed and continued the previously 
assigned noncompensable evaluation for what was then 
recharacterized as bilateral hearing loss.  In September 2003 
and June 2004, the Board remanded the veteran's claim for a 
compensable evaluation for bilateral hearing loss to the RO.  


FINDINGS OF FACT

1.  VA audiological examination in October 2001 showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 58 decibels in the veteran's service-connected 
left ear, with a speech recognition of 84 percent, 
corresponding to Level III hearing.  Pure tone thresholds 
averaged 38 decibels in the veteran's service-connected right 
ear, with speech recognition of 96 percent, corresponding to 
Level I hearing.

2.  VA audiological examination in February 2002 showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 59 decibels in the veteran's service-connected 
left ear, with a speech recognition of 84 percent, 
corresponding to Level V hearing.  Pure tone thresholds 
averaged 40 decibels in the veteran's service-connected right 
ear, with speech recognition of 92 percent, corresponding to 
Level I hearing.

3.  VA audiological examination in July 2003 showed pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 59 decibels in the veteran's service-connected left 
ear, with a speech recognition of 88 percent, corresponding 
to Level V hearing.  Pure tone thresholds averaged 40 
decibels in the veteran's service-connected right ear, with 
speech recognition of 92 percent, corresponding to Level I 
hearing.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.385, 
4.85-4.87, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a July 1975 rating decision, the RO granted service 
connection for left ear hearing loss, and assigned a 
noncompensable disability evaluation.

In May 2001, the RO received the veteran's claim for an 
increased rating for his service-connected left ear hearing 
loss and for service connection for right ear hearing loss.  

The veteran, who was then 69 years of age, underwent VA 
audiology examination in October 2001.  He gave a history of 
bilateral hearing loss since service.  Audiogram findings, in 
pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
40
45
45
LEFT
         
15
65
70
80

The veteran averaged 38 dB and 58 dB losses for the right and 
left ears respectively for the frequencies 1000, 2000, 3000 
and 4000 Hertz (Hz).  Speech recognition scores on the 
Maryland CNC Word List were 96 percent in the veteran's right 
ear and 84 percent in his left ear.  The diagnosis was 
bilateral tinnitus, thought to be age-related.

In a February 2002 written statement, G.N.R., M.D., 
attributed the veteran's bilateral hearing loss to acoustic 
trauma in service.

In August 2002 the veteran underwent VA audiology and ear, 
nose and throat (ENT) examination.  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
40
45
60
LEFT
         
15
70
70
80

The veteran averaged 40 dB and 59 dB losses for the right and 
left ears respectively for the frequencies 1000, 2000, 3000 
and 4000 Hz.  Speech recognition scores on the Maryland CNC 
Word List were 92 percent in the veteran's right ear and 84 
percent in his left ear.  The otologic examination was 
unremarkable.  The diagnoses were bilateral high frequency 
sensorineural hearing loss and bilateral constant tinnitus.  
In the VA examiner's opinion, it was more likely than not 
that the veteran's current bilateral tinnitus and right ear 
hearing loss were related to age-related factors 
(presbycusis).

As noted above, in a March 2003 decision, and giving the 
veteran the benefit of the doubt, the Board granted his 
claims for service connection for right ear hearing loss and 
for tinnitus.  In April 2003, the RO recharacterized the 
veteran's service-connected disability as bilateral hearing 
loss and confirmed and continued the previously assigned 
noncompensable disability evaluation.

In July 2003, the veteran underwent VA audiology and ENT 
examination.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

10
40
45
60
LEFT
         
15
70
70
80

The veteran averaged 40 dB and 59 dB losses for the right and 
left ears respectively for the frequencies 1000, 2000, 3000, 
and 4000 Hertz.  Speech recognition scores on the Maryland 
CNC Word List were 92 percent in the veteran's right ear and 
88 percent in his left ear.  Otologic examination was normal.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In June 2004, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed June 2002 statement of the 
case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Furthermore, the November 2003 and December 2004 SSOCs 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4 (2004), represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation is assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Board has duly noted the veteran's statements regarding 
the effect that his service-connected bilateral hearing loss 
has had on his life.  In evaluating service-connected hearing 
impairment, however, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85-4.87 (2004)).  The veteran's claim for service 
connection for bilateral hearing loss was received at the RO 
in May 2001.

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1,000 Hz and 70 decibels or more at 2000 Hertz.  In such 
situations, evaluation of hearing impairment is made from 
either Table VI or Table VI A, whichever results in the 
higher numeral.  That numeral will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  The evidence of record indicates that the 
veteran's bilateral hearing loss pattern as reflected in the 
August 2002 and July 2003 VA audiogram findings, fits the 
requirements of "unusual patterns of hearing impairment".

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1000, 2000, 3000, and 4000 Hertz per 
second.  The rating schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes (DCs) 
6100-6110 (effective prior to June 10, 1999) and 38 C.F.R. §§ 
4.85, 4.87, DC 6100 (effective June 10, 1999).  In situations 
where service connection has been granted for defective 
hearing involving one ear, and the veteran does not have 
total deafness in both ears, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at level X or XI.  See 38 C.F.R. §§ 3.383, 3.385, 4.85-4.87, 
Table VII, DCs 6100, 6101 (prior to June 10, 1999) and 38 
C.F.R. §§ 4.85-4.87, DC 6100 (effective June 10, 1999).

In reaching our determination, the Board observes that both 
the old and new regulations would yield the assignment of a 
noncompensable disability rating for the service-connected 
bilateral hearing loss, by means of the application of the 
Rating Schedule, under either set of criteria, to the numeric 
designations assigned after audiometric evaluation.  Id.

The results of the October 2001 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 38 decibels with speech recognition of 96 
percent, and an average of 58 decibels with speech 
recognition of 84 percent in the left ear.  Evaluating these 
test scores based on Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level I and his left ear hearing acuity was at Level III 
corresponding to the noncompensable percent disability 
evaluation that is currently assigned.

The results of the August 2002 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 40 decibels with speech recognition of 92 
percent, and an average of 59 decibels with speech 
recognition of 84 percent in the left ear.  Evaluating these 
test scores based on Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level I and his left ear hearing acuity was at Level III.  
Evaluating the veteran's "unusual patterns of hearing 
impairment" under Table VI A, also found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level I and his left ear hearing acuity was at Level V, 
corresponding to the noncompensable percent disability 
evaluation that is currently assigned.

The results of the July 2003 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 40 decibels with speech recognition of 92 
percent, and an average of 59 decibels with speech 
recognition of 88 percent in the left ear.  Evaluating these 
test scores based on Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level I and his left ear hearing acuity was at Level III.  
Evaluating the veteran's "unusual patterns of hearing 
impairment" under Table VI A, also found at 38 C.F.R. 
§ 4.85, reflects that the veteran's right ear hearing acuity 
was at Level I and his left ear hearing acuity was at Level 
V, corresponding to the noncompensable percent disability 
evaluation that is currently assigned.

These recent levels of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, are entitled to a noncompensable 
percent evaluation, and no more.  In order to be assigned a 
10 percent disability rating, the veteran would have to have 
Level II hearing in at least one ear, or Level IV hearing in 
one ear and Level III hearing in the other ear.  None of the 
examination findings on VA and non-VA examination has 
reflected that level of disability.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the veteran's concern that 
he is unable to hear conversation when there is background 
noise, but no specific compensation is provided based upon 
such inability; it is impairment of earning capacity that is 
paramount.  Our sympathy is with the veteran, and we trust 
that he will continue to utilize the VA-provided hearing aids 
to ameliorate his hearing difficulty.  Here, the objective 
evidence is at the crux of the matter, and it provides no 
appropriate basis for granting compensation for the level of 
bilateral hearing loss currently demonstrated.

Further, the Board has carefully reviewed the entire record 
in this case; however, the Board does not find the evidence 
to be so evenly balanced that there is doubt as to any 
material issue regarding the matter of an increased 
(compensable) initial rating for the service-connected 
bilateral hearing loss.  The preponderance of the evidence is 
clearly against the claim.  38 U.S.C.A. § 5107 (old and new 
version).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
facial laceration, as the Court indicated can be done in this 
type of case. Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.

ORDER

A compensable evaluation for bilateral hearing loss is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


